Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 6, line 1 through page 11, line 17, filed 29 September 2020, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-8 and 12 under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 20160268077)(hereafter US ‘077) in view of Hirose et al. (US 10,439,195)(hereafter US ‘195), and further in view of JP 2014-96225 (hereafter JP ‘225) has been withdrawn; and, the rejection of claims 9-11 under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 20160268077)(hereafter US ‘077) in view of Hirose et al. (US 10,439,195)(hereafter US ‘195) and further in view of JP 2014-96225 (hereafter JP ‘225) as applied to claim 1 above, and further in view of Kohlberger (US 20140272491) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 29 September 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-8 and 12 under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 20160268077)(hereafter US ‘077) in view of Hirose et al. (US 10,439,195)(hereafter US ‘195), and further in view of JP 2014-96225 (hereafter JP ‘225) has been withdrawn in view of Applicant’s Amendment.
4.	The rejection of claims 9-11 under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 20160268077)(hereafter US ‘077) in view of Hirose et al. (US 10,439,195)(hereafter US ‘195) and further in view of JP 2014-96225 (hereafter JP ‘225) as applied to claim 1 above, and further in view of Kohlberger (US 20140272491) has been withdrawn in view of Applicant’s Amendment.

Allowable Subject Matter
5.	Claims 1-12 are allowable over the prior art references of record.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites a secondary battery “…wherein the cap plate comprises a terminal portion integrated into the cap plate, wherein a membrane is integrated into the terminal portion…and wherein the cap plate is configured to be electrically connected to a current collector plate of the secondary battery through the membrane”, which, in combination with the remainder of the claim, is neither taught 
Claims 2-12 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729